Levin, J.
The judges of the 60th District Court voted to discharge Jem Schmeling, the assignment clerk of the court, two days after a union meeting. Schmeling was the chief steward for the bargaining unit of court employees. She filed a complaint with the Michigan Employment Relations Commis*294sion, which found that the 60th District Court, "has violated Section 10(l)(a)[1] by interfering with, restraining and coercing employees in the exercise of their rights guaranteed by Section 9[2] of [the public employment relations act], and has violated Section 10(l)(c)[3] by discriminating in regard to hire, terms or other conditions of employment in order to encourage or discourage membership in a labor organization”. The commission directed the district court to offer Schmeling reinstatement to her former, or a substantially equivalent, position as assignment clerk and to make her whole for any loss of pay she may have suffered.
The Court of Appeals affirmed, Teamsters Union Local 214 v 60th District Court, 102 Mich App 216; 302 NW2d 203 (1980).
The Attorney General has filed a brief in behalf of the 60th District Court contending:
1. The PERA, in providing that the commission has jurisdiction of appeals by employees of the judicial branch of government, violates Const 1963, art 3, § 2, concerning the separation of the powers of government.
2. The provisions of Const 1963, art 4, § 48, authorizing the Legislature to enact laws providing for resolution of disputes concerning public employees notwithstanding, Const 1963, art 3, § 2, concerning the separation of the powers of government, precludes the application of the PERA to a court employee, such as an assignment clerk, whose work responsibilities, it is contended, are essential to the judicial process.
3. The decision and order of the commission is not "supported by competent, material and sub*295stantial evidence on the whole record”. Const 1963, art 6, § 28.
The Court of Appeals carefully reviewed and rejected each of these contentions in a comprehensive opinion by Judge Walsh for the Court. We adopt the opinion and reasoning of the Court of Appeals, and affirm.
We have considered whether the commission’s findings that (i) Schmeling’s role as assignment clerk was "administrative and/or clerical in its essential character” and not "central to the administration of * * * justice, bordering on a judicial role”, and (ii) the cause of discharge was Schmeling’s activities at the union meeting, rather than unsatisfactory job performance, were contrary to the weight of the evidence or clearly erroneous although "supported by competent, material and substantial evidence on the whole record”.4 We have concluded that, measured by such higher standards, the commission’s order should also be sustained.
We have reviewed the record against higher standards because it may be necessary to apply higher standards in order to preserve the separation of powers, and, in particular, the power of a court to discharge for cause a court employee whose function is central to the administration of justice.
Because it is not necessary to decision, we do not adopt higher standards for future cases, but rather reserve the question until it is necessary to decision and intimate no opinion thereon.
Affirmed. No costs, a public question.
Williams, C.J., and Kavanagh and Brickley, JJ., concurred with Levin, J.

 MCL 423.210(l)(a); MSA 17.455(10)(l)(a).


 MCL 423.209; MSA 17.455(9).


 MCL 423.210(l)(c); MSA 17.455(10)(l)(c).


 Const 1963, art 6, § 28.